DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-14 and 20 of U.S. Patent No. 10,583,270 to Kern. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims aim to broaden the scope of the patented claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-20 and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0293721 to Gilboa.	As to claim 18, Gilboa discloses a catheter assembly for navigation within a patient’s airways (human lungs, [0110]), comprising: a flexible catheter (flexible body, 36: [0121]) defining a lumen and including a proximal portion and a distal portion, the distal portion having a distal end defining an opening that is in communication with the lumen and configured to allow passage of an instrument out of the flexible catheter; a control handle (38) disposed at the proximal portion of the flexible catheter and configured to advance and rotate the flexible catheter within the patient’s airways; a compound curve (30) formed on the distal portion of the flexible catheter and having a first end connected to a distal end of the proximal portion of the flexible catheter, the compound curve including: an elbow bend (40) deflecting the distal portion of the flexible catheter from a longitudinal axis defined by the proximal portion of the flexible catheter; and a radially curved portion (34) extending from the elbow bend and deflecting the distal portion about a center point, the elbow bend projecting the radially curved portion laterally away from the longitudinal axis (Figure 2).	As to claim 19, Gilboa discloses the catheter assembly wherein the elbow bend has a radius of curvature that is different than a radius of curvature of the radially curved portion (Figure 2). 	As to claim 20, Gilboa discloses the catheter assembly wherein the radially curved portion extends to an end surface of the distal portion of the flexible catheter (34, Figure 2). 	As to claim 23, Gilboa discloses the catheter assembly wherein the elbow bend deflects the distal portion of the flexible catheter about 15 degrees to about 90 degrees from the longitudinal axis (Figure 2).	As to claim 24, Gilboa discloses the catheter assembly wherein the elbow bend deflects the distal portion of the flexible catheter about 30 degrees to about 60 degrees from the longitudinal axis (Figure 2).
Claim(s) 28 and 30-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0144657 to Bowe.	As to claim 28, Bowe discloses A catheter assembly for navigation within a patient’s airways, comprising: a flexible catheter (Pebax, [0072]) defining a lumen and including a proximal portion and a distal portion, the distal portion having a distal end defining an opening that is in communication with the lumen and configured to allow passage of an instrument out of the flexible catheter; and a compound curve (4) formed on the distal portion of the flexible catheter and including: an elbow bend (58) deflecting the distal portion of the flexible catheter from a longitudinal axis defined by the proximal portion of the flexible catheter; and a radially curved portion (59) extending from the elbow bend and deflecting the distal portion about a center point, the elbow bend projecting the radially curved portion laterally away from the longitudinal axis, wherein a majority of the compound curve is disposed distally of a distal end of the proximal portion of the flexible catheter (Figures 17).	As to claim 30, Bowe discloses a catheter assembly wherein the compound curve includes a first end connected to the distal end of the proximal portion of the flexible catheter (Figures 17). 	As to claim 31, Bowe discloses the catheter assembly wherein the elbow bend (58) has a radius of curvature that is different than a radius of curvature (59) of the radially curved portion (Figure 17).	As to claim 32, Bowe discloses the catheter assembly wherein the radially curved portion extends to an end surface of the distal portion of the flexible catheter (Figure 17). 	As to claim 33, Bowe discloses the catheter assembly wherein the end surface of the distal portion of the flexible catheter faces the longitudinal axis defined by the proximal portion of the flexible catheter (end of 54, Figure 17). 	As to claim 34, Bowe discloses A catheter assembly for navigation within a patient’s airways, comprising: a flexible catheter (Pebax, [0072]) defining a lumen and including a proximal portion and a distal portion, the distal portion having a distal end defining an opening that is in communication with the lumen and configured to allow passage of an instrument out of the flexible catheter; and a compound curve (4) formed on the distal portion of the flexible catheter and having a first end connected to a distal end of the proximal portion of the flexible catheter, the compound curve including: an elbow bend (58) deflecting the distal portion of the flexible catheter from a longitudinal axis defined by the proximal portion of the flexible catheter; and a radially curved portion (59) extending from the elbow bend and deflecting the distal portion about a center point, the elbow bend projecting the radially curved portion laterally away from the longitudinal axis, wherein a majority of the compound curve is disposed distally of a distal end of the proximal portion of the flexible catheter (Figures 17).	As to claim 35, Bowe discloses the catheter assembly wherein a majority of the compound curve is disposed distally of the distal end of the proximal portion of the flexible catheter (Figure 17). 	As to claim 36, Bowe discloses the catheter assembly wherein the elbow bend has a radius of curvature (58) that is different than a radius of curvature of the radially curved portion (59, Figure 17).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-22 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0293721 to Gilboa in view of US 2003/0144657 to Bowe.	As to claim 21, Gilboa discloses the invention as claimed but fails to disclose the catheter assembly wherein the end surface of the distal portion of the flexible catheter faces the longitudinal axis defined by the proximal portion of the flexible catheter. In analogous prior art, Bowe discloses a flexible catheter (distally flexible, [0051-0052]) wherein the end surface of the distal portion of the flexible catheter faces the longitudinal axis defined by the proximal portion of the flexible catheter (Figures 17 and 18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Gilboa with the catheter assembly wherein the end surface of the distal portion of the flexible catheter faces the longitudinal axis defined by the proximal portion of the flexible catheter. The adjustable shaping of the catheter assembly’s distal tip would provide an improved system for locating and cannulating the human vessel (abstract). 	As to claim 22, Gilboa fails to explicitly disclose that the majority of the compound curve is disposed distally of the distal end of the proximal portion of the flexible catheter. In analogous prior art, Bowe discloses the catheter assembly wherein a majority of the compound curve is disposed distally of the distal end of the proximal portion of the flexible catheter (Figure 16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the catheter assembly wherein a majority of the compound curve is disposed distally of the distal end of the proximal portion of the flexible catheter. The adjustable shaping of the catheter assembly’s distal tip would provide an improved system for locating and cannulating the human vessel (abstract).	As to claim 25, Gilboa fails to explicitly disclose the catheter assembly wherein the proximal portion of the flexible catheter has a first durometer rating and the distal portion of the flexible catheter has a second durometer rating different from the first durometer rating. In analogous prior art, Bowe discloses the catheter assembly wherein the proximal portion of the flexible catheter has a first durometer rating and the distal portion of the flexible catheter has a second durometer rating different from the first durometer rating (two sections of varying stiffness, [0081]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the catheter assembly wherein the proximal portion of the flexible catheter has a first durometer rating and the distal portion of the flexible catheter has a second durometer rating different from the first durometer rating. The adjustable shaping of the catheter assembly’s distal tip would provide an improved system for locating and cannulating the human vessel (abstract).	As to claim 26, Gilboa discloses the catheter assembly wherein the first durometer rating is greater than the second durometer rating  [0081], but fails to disclose that the first durometer rating ranges from about 30D to about 80D and the second durometer rating ranges from about 30D to about 63D. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the catheter assembly wherein the first durometer rating ranges from about 30D to about 80D and the second durometer rating ranges from about 30D to about 63D since determining a workable range requires routine skill in the art. 	As to claim 27, Gilboa discloses the catheter assembly except wherein the length of the distal portion of the flexible catheter ranges from about 5 percent to about 15 percent of an overall length of the flexible catheter. In analogous prior art, Bowe discloses the catheter assembly wherein the length of the distal portion of the flexible catheter ranges from about 5 percent to about 15 percent of an overall length of the flexible catheter (Figure 16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the catheter assembly of Gilboa with the length of the distal portion of the flexible catheter ranges from about 5 percent to about 15 percent of an overall length of the flexible catheter, as taught by Bowe, to provide an improved system for locating and cannulating the human vessel (abstract).
Claim(s) 29 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0144657 to Bowe in view of US 2007/0293721 to Gilboa.	As to claims 29 and 37, Bowe discloses the catheter assembly as claimed, but fails to disclose a control handle disposed at the proximal portion of the flexible catheter and configured to advance and rotate the flexible catheter within the patient’s airway. In analogous prior art Gilboa discloses a control handle (38) disposed at the proximal portion of the flexible catheter and configured to advance and rotate the flexible catheter within the patient’s airways (Figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Bowe with a control handle disposed at the proximal portion of the flexible catheter and configured to advance and rotate the flexible catheter within the patient’s airway, as taught by Gilboa, to allow the practitioner to hold the handle and operate the steering mechanism actuator with the same hand [0128].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783